Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Israelsen on 1/13/22.
The application has been amended as follows: 
The title is replaced by the following new title: Venturi Flowmeter having a replaceable tube insert and ring element inserted in the main orifice of the venturi.
Claim 1 is amended as follows:
1. (Currently Amended) A Venturi flowmeter comprising:
a main orifice having a hollow inside;
an element penetrated to have the same diameter as a through hole of the main orifice on one side thereof, the element having a tapered shape with respect to an opposite side thereof;
a diffuser penetrated to have the same diameter as the through hole of the main orifice on one side thereof, the diffuser having a tapered shape with respect to an opposite side thereof; and 
replaceable and durable ring connected between the main orifice and the one side of the element,
wherein:
the ring includes a 
a replaceable and durable tube is inserted into the through hole of the main orifice on a side facing the element.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a venture flow meter having a main orifice and an upstream element and a downstream diffuser having a tapered shape, a replaceable and durable ring including a stopper formed along an inner wall and having a central portion connected to the main orifice and a replaceable and durable tube inserted into the orifice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/10/2022